Citation Nr: 0623392	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by breathing/sleep problems, to include as due to 
undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by muscle spasms, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by diarrhea, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as due to 
undiagnosed illness.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1992, to include service in Southwest Asia during the 
Persian Gulf War; the veteran received the Combat Infantryman 
Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Louisville, 
Kentucky Regional Office (RO) that denied the veteran's 
claims for service connection for the disabilities at issue.  

In January 2006, this matter was remanded in order to 
schedule a videoconference hearing with a Board Judge.  A 
videoconference hearing with the undersigned Judge occurred 
in May 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his recent hearing, the veteran testified that he 
experiences respiratory problems, muscle spasms, headaches, 
blurred vision, and diarrhea as a result of his Persian Gulf 
service as undiagnosed illnesses.  Review of the record shows 
two VA examinations that specifically commented on whether 
the veteran's complained symptoms were due to an undiagnosed 
illness.  

The first examination, a VA Gulf War Guidelines Examination 
report, dated in March 2002, indicated that the claims file 
was not available for review.  The examiner also indicated 
that it was not possible to determine whether the veteran's 
constellation of multiple complaints/symptoms were due to any 
Gulf war exposure.  This examination report is not competent 
medical evidence as the claims file was not available for 
review.  38 C.F.R. § 3.159(c)(4) (2005).

The second examination, a VA Intestines Examination report, 
dated in August 2003, discussed the veteran's complaints of 
headaches, shortness of breath, diarrhea, insomnia, and 
muscle spasms.  The examiner concluded that the veteran does 
not have an undiagnosed illness that ties these very rarely 
occurring complaints together and there was no incidence in 
the military service that either directly caused or 
aggravated his symptoms.  However, the examiner provided no 
rationale for his opinions.  Thus, the opinions are not 
competent medical evidence.  Further, two of the symptoms, 
shortness of breath and subjective diarrhea, appeared to have 
an unresolved cause.  For shortness of breath, the examiner 
thought that additional testing would be needed to rule out 
possible causes.  The record shows no more testing.  For 
subjective diarrhea, the examiner indicated that the 
veteran's symptoms could be lactose intolerance versus 
irritable bowel syndrome versus gastro colic reflux.  
Irritable bowel syndrome is a specific qualifying chronic 
disability under 38 C.F.R. § 3.317 (2006).  No definitive 
diagnosis is noted. 

In essence, this matter requires a competent medical opinion 
before adjudication on the merits. 38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule appropriate VA 
medical examinations, to include Persian 
Gulf protocol examination, to: (a) 
determine whether the veteran suffers from 
disability manifested by 
breathing/sleeping problems, muscle 
spasms, headaches, diarrhea, or blurred 
vision; and (b) determine whether any 
current complaints of breathing/sleeping 
problems, muscle spasms, headaches, 
diarrhea, and/or blurred vision are 
representative of an undiagnosed illness.  
All special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner should note that the 
veteran's complete claims file was 
reviewed.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
examination, documentation showing that 
notice of the scheduled examination was 
sent to the last known address should be 
placed in the record.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new evidence and re- adjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



